 1       Todd M. Schneider (SBN 158253)              Nancy G. Ross (pro hac vice)
         Jason H. Kim (SBN 220279)                   Brian D. Netter (pro hac vice)
 2       Kyle G. Bates (SBN 299114)                  Laura Hammargren (pro hac vice)
         James A. Bloom (SBN 311051)                 Richard E. Nowak (pro hac vice)
 3       SCHNEIDER WALLACE COTTRELL                  MAYER BROWN LLP
         KONECKY WOTKYNS LLP                         71 South Wacker Drive
 4       2000 Powell Street, Suite 1400              Chicago, Illinois 60606
         Emeryville, California 94608                Tel: (312) 782-0600
 5       Tel: (415) 421-7100                         Fax: (312) 701-7711
         Fax: (415) 421-7105
 6                                                   John Nadolenco (SBN 181128)
         Shoham J. Solouki (SBN 278538)              MAYER BROWN LLP
 7       Grant Joseph Savoy (SBN 284077)             350 South Grand Avenue, 25th Floor
         SOLOUKI SAVOY LLP                           Los Angeles, California 90071-1503
 8       316 West 2nd Street, Suite 1200             Tel: (213) 229-9500
         Los Angeles, California 90012               Fax: (213) 625-0248
 9       Tel: (213) 814-4940
         Fax: (213) 814-2550                         Attorneys for Defendants
10
         Attorneys for Plaintiffs and the proposed
11       Class
12
                            UNITED STATES DISTRICT COURT
13
                          CENTRAL DISTRICT OF CALIFORNIA
14

15
     JULIO C. ALAS, ROBERT J.                        Case No. 2:17-cv-8106-VAP-RAO
     BUGIELSKI and CHAD S. SIMECEK,
16
     individually as participants in the AT&T
     Retirement Savings Plan and as a
17
     representatives of all persons similarly        STIPULATED PROTECTIVE
     situated,                                       ORDER1
18                 Plaintiffs,
19           v.
20
     AT&T SERVICES, INC., BENEFIT
21   PLAN INVESTMENT COMMITTEE,
     JOHN STEPHENS, JONATHAN
22   KLUG, GEORGE GOEKE, PAUL
     STEPHENS, DEBRA DIAL, SEAN
23   FOLEY, WILLIAM HAMMOND AND
24   MARTY WEBB,

25
                    Defendants.
26

27
     1
28    This Stipulated Protective Order is substantially based on the model protective
     order provided under Magistrate Judge Rozella A. Oliver’s Procedures.
                                                1
 1   1.    A. PURPOSES AND LIMITATIONS
 2         Discovery in this action is likely to involve production of confidential,
 3   proprietary or private information for which special protection from public
 4   disclosure and from use for any purpose other than prosecuting this litigation may
 5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 6   enter the following Stipulated Protective Order (“Order”). The parties acknowledge
 7   that this Order does not confer blanket protections on all disclosures or responses to
 8   discovery and that the protection it affords from public disclosure and use extends
 9   only to the limited information or items that are entitled to confidential treatment
10   under the applicable legal principles.
11         B. GOOD CAUSE STATEMENT
12         This action is likely to involve valuable commercial, financial, technical,
13   proprietary, and/or personally identifying information for which special protection
14   from public disclosure and from use for any purpose other than prosecution of this
15   action is warranted. Such confidential and proprietary materials and information
16   consist of, among other things, confidential business or financial information,
17   information regarding confidential business practices, other confidential
18   commercial information, personally identifying information (including dates of
19   birth, addresses, social security numbers, phone numbers, account balances, and
20   information otherwise protected by the Health Insurance Portability and
21   Accountability Act of 1996 (“HIPAA”)), information implicating the privacy rights
22   of third parties, and/or information otherwise generally unavailable to the public or
23   which may be privileged or otherwise protected from disclosure under state or
24   federal statutes, court rules, case decisions, or common law. Accordingly, to
25   expedite the flow of information, to facilitate the prompt resolution of disputes over
26   confidentiality of discovery materials, to adequately protect information the parties
27   are entitled to keep confidential, to ensure that the parties are permitted reasonable
28   necessary uses of such material in preparation for and in the conduct of trial, to

                                                2
 1   address their handling at the end of the litigation, and serve the ends of justice, a
 2   protective order for such information is justified in this matter. It is the intent of the
 3   parties that information will not be designated as confidential for tactical reasons
 4   and that nothing be so designated without a good faith belief that it has been
 5   maintained in a confidential, non-public manner, and there is good cause why it
 6   should not be part of the public record of this case.
 7           C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
 8                 SEAL
 9           The parties further acknowledge, as set forth in Section 12.3, below, that this
10   Order does not entitle them to file confidential information under seal; Local Civil
11   Rule 79-5 sets forth the procedures that must be followed and the standards that
12   will be applied when a party seeks permission from the court to file material under
13   seal.
14           There is a strong presumption that the public has a right of access to judicial
15   proceedings and records in civil cases. In connection with non-dispositive motions,
16   good cause must be shown to support a filing under seal. See Kamakana v. City and
17   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
18   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
19   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
20   require good cause showing), and a specific showing of good cause or compelling
21   reasons with proper evidentiary support and legal justification, must be made with
22   respect to Protected Material that a party seeks to file under seal. The parties’ mere
23   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
24   without the submission of competent evidence by declaration, establishing that the
25   material sought to be filed under seal qualifies as confidential, privileged, or
26   otherwise protectable—constitute good cause.
27           Further, if a party requests sealing related to a dispositive motion or trial,
28   then compelling reasons, not only good cause, for the sealing must be shown, and

                                                  3
 1   the relief sought shall be narrowly tailored to serve the specific interest to be
 2   protected. See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir.
 3   2010). For each item or type of information, document, or thing sought to be filed
 4   or introduced under seal in connection with a dispositive motion or trial, the party
 5   seeking protection must articulate compelling reasons, supported by specific facts
 6   and legal justification, for the requested sealing order. Again, competent evidence
 7   supporting the application to file documents under seal must be provided by
 8   declaration.
 9          Any document that is not confidential, privileged, or otherwise protectable in
10   its entirety will not be filed under seal if the confidential portions can be redacted.
11   If documents can be redacted, then a redacted version for public viewing, omitting
12   only the confidential, privileged, or otherwise protectable portions of the document,
13   shall be filed. Any application that seeks to file documents under seal in their
14   entirety should include an explanation of why redaction is not feasible.
15   2.     DEFINITIONS
16          2.1     Action: Alas, et al. v. AT&T Services, Inc. et al., Case No. 2:17-cv-
17   8106-VAP-RAO.
18          2.2     Challenging Party: a Party or Non-Party that challenges the
19   designation of information or items under this Order.
20          2.3     “CONFIDENTIAL” Information or Items: information (regardless of
21   how it is generated, stored or maintained) or tangible things that qualify for
22   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
23   the Good Cause Statement.
24          2.4     Counsel: Outside Counsel of Record and House Counsel (as well as
25   their support staff).
26          2.5     Designating Party: a Party or Non-Party that designates information or
27   items that it produces in disclosures or in responses to discovery as
28   “CONFIDENTIAL.”

                                                 4
 1         2.6    Disclosure or Discovery Material: all items or information, regardless
 2   of the medium or manner in which they are generated, stored, or maintained
 3   (including, among other things, testimony, transcripts, and tangible things), that are
 4   produced or generated in disclosures or responses to discovery in this matter.
 5         2.7    Expert: a person with specialized knowledge or experience in a matter
 6   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 7   an expert witness or as a consultant in this Action.
 8         2.8    House Counsel: attorneys who are employees of a party to this Action.
 9   House Counsel does not include Outside Counsel of Record or any other outside
10   counsel.
11         2.9    Non-Party: any natural person, partnership, corporation, association or
12   other legal entity not named as a Party to this action.
13         2.10 Outside Counsel of Record: attorneys who are not employees of a
14   party to this Action but are retained to represent or advise a party to this Action and
15   have appeared in this Action on behalf of that party or are affiliated with a law firm
16   that has appeared on behalf of that party, and includes support staff.
17         2.11 Party: any party to this Action, including all of its officers, directors,
18   employees, consultants, retained experts, and Outside Counsel of Record (and their
19   support staffs).
20         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
21   Discovery Material in this Action.
22         2.13 Professional Vendors: persons or entities that provide litigation
23   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
24   demonstrations, and organizing, storing, or retrieving data in any form or medium)
25   and their employees and subcontractors.
26         2.14 Protected Material: any Disclosure or Discovery Material that is
27   designated as “CONFIDENTIAL.”
28         2.15 Receiving Party: a Party that receives Disclosure or Discovery

                                                5
 1   Material from a Producing Party.
 2   3.    SCOPE
 3         The protections conferred by this Order cover not only Protected Material (as
 4   defined above), but also (1) any information copied or extracted from Protected
 5   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
 6   and (3) any testimony, conversations, or presentations by Parties or their Counsel
 7   that might reveal Protected Material.
 8         Any use of Protected Material at trial shall be governed by the orders of the
 9   trial judge. This Order does not govern the use of Protected Material at trial.
10   4.    DURATION
11         Once a case proceeds to trial, information that was designated as
12   CONFIDENTIAL or maintained pursuant to this Order used or introduced as an
13   exhibit at trial becomes public and will be presumptively available to all members
14   of the public, including the press, unless compelling reasons supported by specific
15   factual findings to proceed otherwise are made to the trial judge in advance of the
16   trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for
17   sealing documents produced in discovery from “compelling reasons” standard when
18   merits-related documents are part of court record). Accordingly, the terms of this
19   Order do not extend beyond the commencement of the trial.
20   5.    DESIGNATING PROTECTED MATERIAL
21         5.1    Exercise of Restraint and Care in Designating Material for Protection.
22   Each Party or Non-Party that designates information or items for protection under
23   this Order must take care to limit any such designation to specific material that
24   qualifies under the appropriate standards. The Designating Party must designate for
25   protection only those parts of any materials, documents, items or oral or written
26   communications that qualify so that other portions of the materials, documents,
27   items or communications for which protection is not warranted are not swept
28   unjustifiably within the ambit of this Order.

                                                6
 1         Mass, indiscriminate or routinized designations are prohibited. Designations
 2   that are shown to be clearly unjustified or that have been made for an improper
 3   purpose (e.g., to unnecessarily encumber the case development process or to
 4   impose unnecessary expenses and burdens on other parties) may expose the
 5   Designating Party to sanctions.
 6         If it comes to a Designating Party’s attention that information or items that it
 7   designated for protection do not qualify for protection, that Designating Party must
 8   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 9         5.2    Manner and Timing of Designations. Except as otherwise provided in
10   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
11   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
12   under this Order must be clearly so designated before the material is disclosed or
13   produced.
14         Designation in conformity with this Order requires:
15                (a)    for information in documentary form (e.g., paper or electronic
16   documents, but excluding transcripts of depositions or other pretrial or trial
17   proceedings), that the Producing Party affix at a minimum, the legend
18   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
19   contains protected material.
20         A Party or Non-Party that makes original documents available for inspection
21   need not designate them for protection until after the inspecting Party has indicated
22   which documents it would like copied and produced. During the inspection and
23   before the designation, all of the material made available for inspection shall be
24   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
25   documents it wants copied and produced, the Producing Party must determine
26   which documents, or portions thereof, qualify for protection under this Order. Then,
27   before producing the specified documents, the Producing Party must affix the
28   “CONFIDENTIAL legend” to each page that contains Protected Material.

                                                7
 1                (b)    for testimony given in depositions that the Designating Party
 2   identifies the Disclosure or Discovery Material on the record, before the close of
 3   the deposition all protected testimony.
 4                (c)    for information produced in some form other than documentary
 5   and for any other tangible items, that the Producing Party affix in a prominent place
 6   on the exterior of the container or containers in which the information is stored the
 7   legend “CONFIDENTIAL.” If only a portion or portions of the information
 8   warrants protection, the Producing Party, to the extent practicable, shall identify the
 9   protected portion(s).
10         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
11   failure to designate qualified information or items does not, standing alone, waive
12   the Designating Party’s right to secure protection under this Order for such
13   material. Upon timely correction of a designation, the Receiving Party must make
14   reasonable efforts to assure that the material is treated in accordance with the
15   provisions of this Order.
16   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
17         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
18   designation of confidentiality at any time that is consistent with the Court’s
19   Scheduling Order.
20         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
21   resolution process under Local Civil Rule 37.1 et seq.
22         6.3    The burden of persuasion in any such challenge proceeding shall be on
23   the Designating Party. Frivolous challenges, and those made for an improper
24   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
25   parties) may expose the Challenging Party to sanctions. Unless the Designating
26   Party has waived or withdrawn the confidentiality designation, all parties shall
27   continue to afford the material in question the level of protection to which it is
28   entitled under the Producing Party’s designation until the Court rules on the

                                                8
 1   challenge.
 2   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 3         7.1    Basic Principles. A Receiving Party may use Protected Material that is
 4   disclosed or produced by another Party or by a Non-Party in connection with this
 5   Action only for prosecuting, defending or attempting to settle this Action or any
 6   related action. Such Protected Material may be disclosed only to the categories of
 7   persons and under the conditions described in this Order. When the Action has been
 8   terminated, a Receiving Party must comply with the provisions of section 13 below
 9   (FINAL DISPOSITION).
10         Protected Material must be stored and maintained by a Receiving Party at a
11   location and in a secure manner that ensures that access is limited to the persons
12   authorized under this Order.
13         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
14   otherwise ordered by the court or permitted in writing by the Designating Party, a
15   Receiving Party may disclose any information or item designated
16   “CONFIDENTIAL” only to:
17                (a)   the Receiving Party and the Receiving Party’s Outside Counsel
18   of Record in this Action, as well as employees of said Outside Counsel of Record to
19   whom it is reasonably necessary to disclose the information for this Action;
20                (b)   the officers, directors, and employees (including House
21   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
22   Action;
23                (c)   Experts (as defined in this Order) of the Receiving Party to
24   whom disclosure is reasonably necessary for this Action and who have signed the
25   “Acknowledgment and Agreement to Be Bound” (Exhibit A); such executed
26   Acknowledgments and Agreements to Be Bound shall not be produced to another
27   Party except upon a showing of good cause;
28                (d)   the court and its personnel;

                                               9
 1                  (e)   court reporters and their staff;
 2                  (f)   professional jury or trial consultants, mock jurors, and
 3   Professional Vendors to whom disclosure is reasonably necessary for this Action
 4   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
 5   A) such executed Acknowledgments and Agreements to Be Bound shall not be
 6   produced to another Party except upon a showing of good cause;
 7                  (g)   the author or recipient of a document containing the information
 8   or a custodian or other person who otherwise possessed or knew the information;
 9                  (h)   during their depositions, witnesses, and attorneys for witnesses,
10   in the Action to whom disclosure is reasonably necessary. Pages of transcribed
11   deposition testimony or exhibits to depositions that reveal Protected Material may,
12   upon the request of the Designating Party, be separately bound by the court reporter
13   and may not be disclosed to anyone except as permitted under this Order; and
14                  (i)   any mediator or settlement officer, and their supporting
15   personnel, mutually agreed upon by any of the parties engaged in settlement
16   discussions.
17   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
18         IN OTHER LITIGATION
19         If a Party is served with a subpoena or a court order issued in other litigation
20   that compels disclosure of any information or items designated in this Action as
21   “CONFIDENTIAL,” that Party must:
22                  (a)   promptly notify in writing the Designating Party. Such
23   notification shall include a copy of the subpoena or court order;
24                  (b)   promptly notify in writing the party who caused the subpoena or
25   order to issue in the other litigation that some or all of the material covered by the
26   subpoena or order is subject to this Order. Such notification shall include a copy of
27   this Order; and
28                  (c)   cooperate with respect to all reasonable procedures sought to be

                                                 10
 1   pursued by the Designating Party whose Protected Material may be affected.
 2         If the Designating Party timely seeks a protective order, the Party served with
 3   the subpoena or court order shall not produce any information designated in this
 4   action as “CONFIDENTIAL” before a determination by the court from which the
 5   subpoena or order issued, unless the Party has obtained the Designating Party’s
 6   permission. The Designating Party shall bear the burden and expense of seeking
 7   protection in that court of its confidential material and nothing in these provisions
 8   should be construed as authorizing or encouraging a Receiving Party in this Action
 9   to disobey a lawful directive from another court.
10   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
11         PRODUCED IN THIS LITIGATION
12                (a)    The terms of this Order are applicable to information produced
13   by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
14   information produced by Non-Parties in connection with this litigation is protected
15   by the remedies and relief provided by this Order. Nothing in these provisions
16   should be construed as prohibiting a Non-Party from seeking additional protections.
17                (b)    In the event that a Party is required, by a valid discovery
18   request, to produce a Non-Party’s confidential information in its possession, and the
19   Party is subject to an agreement with the Non-Party not to produce the Non-Party’s
20   confidential information, then the Party shall:
21                       (1)   promptly notify in writing the Requesting Party and the
22   Non-Party that some or all of the information requested is subject to a
23   confidentiality agreement with a Non-Party;
24                       (2)   promptly provide the Non-Party with a copy of this Order
25   in this Action, the relevant discovery request(s), and a reasonably specific
26   description of the information requested; and
27                       (3)   make the information requested available for inspection
28   by the Non-Party, if requested.

                                               11
 1                (c)    If the Non-Party fails to seek a protective order from this court
 2   within 14 days of receiving the notice and accompanying information, the
 3   Receiving Party may produce the Non-Party’s confidential information responsive
 4   to the discovery request. If the Non-Party timely seeks a protective order, the
 5   Receiving Party shall not produce any information in its possession or control that
 6   is subject to the confidentiality agreement with the Non-Party before a
 7   determination by the court. Absent a court order to the contrary, the Non-Party shall
 8   bear the burden and expense of seeking protection in this court of its Protected
 9   Material.
10   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
11         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
12   Protected Material to any person or in any circumstance not authorized under this
13   Order, the Receiving Party must immediately (a) notify in writing the Designating
14   Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
15   unauthorized copies of the Protected Material, (c) inform the person or persons to
16   whom unauthorized disclosures were made of all the terms of this Order, and (d)
17   request such person or persons to execute the “Acknowledgment and Agreement to
18   Be Bound” that is attached hereto as Exhibit A.
19   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
20         PROTECTED MATERIAL
21         When a Producing Party gives notice to Receiving Parties that certain
22   inadvertently produced material is subject to a claim of privilege or other
23   protection, the obligations of the Receiving Parties are those set forth in Federal
24   Rule of Civil Procedure 26(b)(5)(B).
25   12.   MISCELLANEOUS
26         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
27   person to seek its modification by the Court in the future.
28         12.2 Right to Assert Other Objections. By stipulating to the entry of this

                                                12
 1   Order, no Party waives any right it otherwise would have to object to disclosing or
 2   producing any information or item on any ground not addressed in this Order.
 3   Similarly, no Party waives any right to object on any ground to use in evidence of
 4   any of the material covered by this Order.
 5         12.3 Filing Protected Material. A Party that seeks to file under seal any
 6   Protected Material must comply with Local Civil Rule 79-5. Protected Material
 7   may only be filed under seal pursuant to a court order authorizing the sealing of the
 8   specific Protected Material at issue. If a Party’s request to file Protected Material
 9   under seal is denied by the court, then the Receiving Party may file the information
10   in the public record unless otherwise instructed by the court.
11   13.   FINAL DISPOSITION
12         After the final disposition of this Action, as defined in paragraph 4, within 60
13   days of a written request by the Designating Party, each Receiving Party must
14   return all Protected Material to the Producing Party or destroy such material. As
15   used in this subdivision, “all Protected Material” includes all copies, abstracts,
16   compilations, summaries, and any other format reproducing or capturing any of the
17   Protected Material. Whether the Protected Material is returned or destroyed, the
18   Receiving Party must submit a written certification to the Producing Party (and, if
19   not the same person or entity, to the Designating Party) by the 60 day deadline that
20   (1) identifies (by category, where appropriate) all the Protected Material that was
21   returned or destroyed and (2) affirms that the Receiving Party has not retained any
22   copies, abstracts, compilations, summaries or any other format reproducing or
23   capturing any of the Protected Material. Notwithstanding this provision, Counsel
24   are entitled to retain an archival copy of all pleadings, motion papers, trial,
25   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
26   and trial exhibits, expert reports, attorney work product, and consultant and expert
27   work product, even if such materials contain Protected Material. Any such archival
28   copies that contain or constitute Protected Material remain subject to this Order as

                                                13
 1   set forth in Section 4 (DURATION).
 2   14.   VIOLATION
 3         Any violation of this Order may be punished by appropriate measures
 4   including, without limitation, contempt proceedings and/or monetary sanctions.
 5

 6   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 7
     DATED: January 9, 2019                   /s/ Nancy G. Ross
 8                                            Nancy G. Ross (pro hac vice)
 9                                            Brian D. Netter (pro hac vice)
                                              Laura Hammargren (pro hac vice)
10                                            Richard E. Nowak (pro hac vice)
11                                            MAYER BROWN LLP
                                              71 South Wacker Drive
12                                            Chicago, Illinois 60606
13                                            Tel: (312) 782-0600
                                              Fax: (312) 701-7711
14

15                                             John Nadolenco (SBN 181128)
                                               MAYER BROWN LLP
16                                             350 South Grand Avenue, 25th Floor
17                                             Los Angeles, California 90071-1503
                                               Tel: (213) 229-9500
18                                             Fax: (213) 625-0248
19
                                              Attorneys for Defendants
20

21   //

22   //
23
     //
24

25   //
26   //
27
     //
28


                                             14
 1    DATED: January 9, 2019           /s/ James A. Bloom
 2                                     Todd M. Schneider (SBN 158253)
                                       Jason H. Kim (SBN 220279)
 3                                     Kyle G. Bates (SBN 299114)
 4                                     James A. Bloom (SBN 311051)
                                       SCHNEIDER WALLACE COTTRELL
 5                                     KONECKY WOTKYNS LLP
 6                                     2000 Powell Street, Suite 1400
                                       Emeryville, California 94608
 7                                     Tel: (415) 421-7100
 8                                     Fax: (415) 421-7105
 9                                     Shoham J. Solouki (SBN 278538)
10                                     Grant Joseph Savoy (SBN 284077)
                                       SOLOUKI SAVOY LLP
11                                     316 West 2nd Street, Suite 1200
12                                     Los Angeles, California 90012
                                       Tel: (213) 814-4940
13                                     Fax: (213) 814-2550
14
                                       Attorneys for Plaintiffs and the
15                                     proposed Class
16

17   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

18

19   DATED: January 9, 2019

20

21
     HON. ROZELLA A. OLIVER
22   United States Magistrate Judge

23

24

25

26

27

28


                                      15
 1                                        EXHIBIT A
 2           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4          I, ______________________________, declare under penalty of perjury
 5   that I have read in its entirety and understand the Stipulated Protective Order
 6   (“Order”) that was issued by the United States District Court for the Central District
 7   of California on ______________, 2019 in the case of Alas, et al. v. AT&T
 8   Services, Inc. et al., Case No. 2:17-cv-8106-VAP-RAO. I agree to comply with and
 9   to be bound by all the terms of this Order and I understand and acknowledge that
10   failure to so comply could expose me to sanctions and punishment in the nature of
11   contempt. I solemnly promise that I will not disclose in any manner any
12   information or item that is subject to this Order to any person or entity except in
13   strict compliance with the provisions of this Order. I further agree to submit to the
14   jurisdiction of the United States District Court for the Central District of California
15   for enforcing the terms of this Stipulated Protective Order, even if such
16   enforcement proceedings occur after termination of this action.
17

18   Date: ____________________
19

20   City and State where sworn and signed: ______________________________
21

22   Printed name: ______________________________
23

24   Signature: ______________________________
25

26

27

28


                                                16
